Appellant was convicted of forgery, and his punishment assessed at two years in the penitentiary, and prosecutes this appeal. The indictment charges that the alleged forgery purported to be of the name of "L.V. Truelove," and the tenor clause sets out the instrument, which also contains the name, "L.V. Truelove." The instrument as introduced in evidence corresponded with that set out in the indictment. On the trial the State introduced as a witness, L.B. Truelove, who testified he lived in the vicinity of Alvarado, and that he knew of no L.V. Truelove in that community. The fact that the State introduced testimony tending to show that no person bearing *Page 219 
the name of L.V. Truelove lived in that neighborhood did not constitute a variance. If it be considered that L.B. Truelove was the person whose name was intended to be forged, and it be conceded that the difference in the middle initial would be a variance, still it does not occur to us that appellant can complain. The defendant could forge the name of a fictitious person, and the indictment need not allege that such person was fictitious; and, the proof showing that such a person as L.V. Truelove did not exist in that community, and was a fictitious person, forgery of such fictitious name would constitute the offense charged. See, Johnson v. State, 35 Tex. Crim. 271, and Chapman v. State (Tex.Crim. App.), 34 S.W. Rep., 621. We have carefully examined the proof in this case, which is of a circumstantial character, and, in our opinion, it is sufficient to sustain the conviction of forgery. The judgment is affirmed.
Affirmed.